Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (n)(3) Schedule B Effective March 1, 2008 AMENDED AND RESTATED MULTIPLE CLASS PLAN FOR EATON VANCE FUNDS August 6, 2007 (Classes of Shares) A B C I Advisers R S Eaton Vance Growth Trust Eaton Vance Asian Small Companies Fund þ þ þ þ Eaton Vance-Atlanta Capital Large-Cap Growth Fund þ þ Eaton Vance-Atlanta Capital SMID-Cap Fund þ þ Eaton Vance Global Growth Fund þ þ þ þ Eaton Vance Greater China Growth Fund þ þ þ þ Eaton Vance Multi-Cap Growth Fund þ þ þ þ Eaton Vance Worldwide Health Sciences Fund þ þ þ þ þ Eaton Vance Investment Trust Eaton Vance California Limited Maturity Municipals Fund þ þ þ Eaton Vance Florida Limited Maturity Municipals Fund þ þ þ Eaton Vance Massachusetts Limited Maturity Municipals þ þ þ Fund Eaton Vance National Limited Maturity Municipals Fund þ þ þ Eaton Vance New Jersey Limited Maturity Municipals Fund þ þ þ Eaton Vance New York Limited Maturity Municipals Fund þ þ þ Eaton Vance Ohio Limited Maturity Municipals Fund þ þ þ Eaton Vance Pennsylvania Limited Maturity Municipals þ þ þ Fund Eaton Vance Municipals Trust Eaton Vance Alabama Municipals Fund þ þ þ þ Eaton Vance Arizona Municipals Fund þ þ þ Eaton Vance Arkansas Municipals Fund þ þ þ Eaton Vance California Municipals Fund þ þ þ þ Eaton Vance Colorado Municipals Fund þ þ þ Eaton Vance Connecticut Municipals Fund þ þ þ þ Eaton Vance Florida Municipals Fund þ þ þ Eaton Vance Georgia Municipals Fund þ þ þ þ Eaton Vance Kentucky Municipals Fund þ þ þ Eaton Vance Louisiana Municipals Fund þ þ þ Eaton Vance Maryland Municipals Fund þ þ þ þ Eaton Vance Massachusetts Municipals Fund þ þ þ þ Eaton Vance Michigan Municipals Fund þ þ þ Eaton Vance Minnesota Municipals Fund þ þ þ Eaton Vance Mississippi Municipals Fund þ þ þ Eaton Vance Missouri Municipals Fund þ þ þ Eaton Vance National Municipals Fund þ þ þ þ Eaton Vance New Jersey Municipals Fund þ þ þ þ Eaton Vance New York Municipals Fund þ þ þ Eaton Vance North Carolina Municipals Fund þ þ þ þ A B C I Advisers R S Eaton Vance Municipals Trust contd Eaton Vance Ohio Municipals Fund þ þ þ Eaton Vance Oregon Municipals Fund þ þ þ Eaton Vance Pennsylvania Municipals Fund þ þ þ þ Eaton Vance Rhode Island Municipals Fund þ þ þ Eaton Vance South Carolina Municipals Fund þ þ þ þ Eaton Vance Tennessee Municipals Fund þ þ þ Eaton Vance Virginia Municipals Fund þ þ þ þ Eaton Vance West Virginia Municipals Fund þ þ þ Eaton Vance Municipals Trust II Eaton Vance Florida Insured Municipals Fund þ þ þ Eaton Vance Hawaii Municipals Fund þ þ þ Eaton Vance High Yield Municipals Fund þ þ þ þ Eaton Vance Kansas Municipals Fund þ þ þ Eaton Vance Mutual Funds Trust Eaton Vance AMT-Free Municipal Bond Fund þ þ þ þ Eaton Vance Cash Management Fund Eaton Vance Diversified Income Fund þ þ þ Eaton Vance Dividend Income Fund þ þ þ þ Eaton Vance Emerging Markets Income Fund þ þ þ Eaton Vance Equity Research Fund þ þ þ Eaton Vance Floating-Rate Advantage Fund þ þ þ þ þ Eaton Vance Floating-Rate Fund þ þ þ þ þ Eaton Vance Floating-Rate & High Income Fund þ þ þ þ þ Eaton Vance Global Macro Fund þ þ þ Eaton Vance Government Obligations Fund þ þ þ þ Eaton Vance High Income Fund þ þ þ Eaton Vance International Equity Fund þ þ þ Eaton Vance International Income Fund þ þ þ Eaton Vance Low Duration Fund þ þ þ þ Eaton Vance Money Market Fund Eaton Vance Strategic Income Fund þ þ þ Eaton Vance Structured Emerging Markets Fund þ þ þ Eaton Vance Tax Free Reserves Eaton Vance Tax-Managed Dividend Income Fund þ þ þ þ Eaton Vance Tax-Managed Equity Asset Allocation Fund þ þ þ þ Eaton Vance Tax-Managed Growth Fund 1.1 þ þ þ þ þ Eaton Vance Tax-Managed Growth Fund 1.2 þ þ þ þ Eaton Vance Tax-Managed International Equity Fund þ þ þ Eaton Vance Tax-Managed Mid-Cap Core Fund þ þ þ þ Eaton Vance Tax-Managed Multi-Cap Growth Fund þ þ þ Eaton Vance Tax-Managed Small-Cap Growth Fund þ þ þ Eaton Vance Tax-Managed Small-Cap Value Fund þ þ þ þ Eaton Vance Tax-Managed Value Fund þ þ þ þ A B C I Advisers R S Eaton Vance Series Trust Eaton Vance Tax-Managed Growth Fund 1.0 Eaton Vance Series Trust II Eaton Vance Income Fund of Boston þ þ þ þ þ Eaton Vance Tax-Managed Emerging Markets Fund þ Eaton Vance Special Investment Trust Eaton Vance Balanced Fund þ þ þ þ Eaton Vance Capital & Income Strategies Fund þ þ þ Eaton Vance Dividend Builder Fund þ þ þ þ Eaton Vance Emerging Markets Fund þ þ þ þ Eaton Vance Enhanced Equity Option Income Fund þ þ þ Eaton Vance Equity Asset Allocation Fund þ þ þ Eaton Vance Greater India Fund þ þ þ þ Eaton Vance Institutional Short Term Income Fund Eaton Vance Institutional Short Term Treasury Fund Eaton Vance Investment Grade Income Fund þ Eaton Vance Large-Cap Growth Fund þ þ þ þ Eaton Vance Large-Cap Value Fund þ þ þ þ þ Eaton Vance Real Estate Fund þ Eaton Vance Risk-Managed Equity Option Income Fund þ þ þ Eaton Vance Small-Cap Growth Fund þ þ þ Eaton Vance Small-Cap Value Fund þ þ þ þ Eaton Vance Special Equities Fund þ þ þ þ
